DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species B (Fig. 8) and subspecies 1 (Fig. 9), claims 1-10, 12-14, 17 in the reply filed on 8/9/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and that the reference Examiner mentioned does not teach an actuator.  This is not found persuasive because there is a lack of unity of invention where the common technical features of the claims are known as documented in the below rejection. Further, there is a search burden since the non-elected claims belong to distinct classification and would even require a transfer of the application if the mold claims had been elected since it would be handled by a different art unit.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/2021.
Claim Objections
Claim 13 is objected to because of the following informalities:  In line 1: REPLACE “the sheets” WITH --wherein the sheets --.  Appropriate correction is required.
Claims 13-14 are objected to because of the following informalities:  Missing a period at end of these claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation “arranging the preforms in respective upwind blade moulds and downwind blade moulds”. This limitation is unclear as to how many molds are being used and how the preforms are distributed among this plurality of molds. It is unclear if this is a typo in that it is the same mold used for forming the preforms. If so they should not be reintroduced as new molds. The scope is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-10, 14, 17 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Baek (WO2012/093136).
Re Claim 1, Baek discloses a method of manufacturing at least two preforms for moulding a wind turbine blade, the preforms including at least one preform having a first shape and at least one preform having a second shape, the second shape being different from the first shape, the method comprising the steps of providing a preform mould structure 74 having a moulding surface 76 of variable shape such that the shape of the moulding surface can be varied at least between a first and a second configuration (Fig. 5-11; pg. 17, lines 1-15), providing at least one actuator 90, , 98, 100, 104, etc for changing the shape of the moulding surface between the first and the second configuration, moulding at least one preform having the first shape on the moulding surface having the first configuration, and moulding at least one preform having the second shape on the moulding surface having the second configuration (the moulding system can be adjusted to form various desired shapes and contours; Fig. 1-11; pg. 17, lines 1-15; pgs. 18-20; pg. 20, lines 
Re Claim 3, Baek discloses the first and the second configuration differ in terms of the curvature of the moulding surface (the moulding system can be adjusted to form various desired shapes and contours; Fig. 1-11; pgs. 17-20; pg. 20, lines 26 - pg. 21, line 2). 
Re Claim 4, Baek discloses the first and the second configuration differ in terms of the curvature of the moulding surface in the longitudinal direction of the moulding surface (Fig. 1-11; pgs. 17-20; pg. 17, lines 1-15; pg. 20, lines 26 - pg. 21, line 2). 
Re Claim 5, Baek discloses the first and the second configuration do not differ in terms of the curvature of the moulding surface in the transverse direction of the moulding surface (Fig. 1-11; pgs. 17-20;). 
Re Claim 6, Baek discloses the preform is for use in a main laminate portion of the wind turbine blade (Fig. 1-11). 
Re Claim 7, Baek discloses the moulding surface can be varied between a concave shape and a convex shape (by adjusting the actuators, moulding surface can be varied between a concave shape and a convex shape; Figs. 5-11; pg. 17-20; note pg. 20, lines 16-18). 
Re Claim 8, Baek discloses the method comprises manufacturing preforms for an upwind blade half and for a downwind blade half of the same blade, using the same preform mould structure (Figs. 5-11; pg. 17-20). 
Re Claim 9
Re Claim 10, as best understood, Baek discloses the moulding surface is provided on one or more bendable sheets (pg. 16). 
Re Claim 14, Baek discloses providing at least three actuators for changing the shape of the moulding surface between the first and the second configuration (Figs. 7, 9; pg. 19-20).
Re Claim 17, as best understood, Baek discloses method of manufacturing a wind turbine blade, the method comprising the steps of manufacturing preforms for moulding an upwind blade half and a downwind blade half according to the method of claim 1, wherein the same preform mould is used for at least one preform for the upwind blade half and for the downwind blade half, respectively, arranging the preforms in respective upwind blade moulds and downwind blade moulds, [optionally together with additional material], infusing resin into the respective upwind blade moulds and downwind blade moulds containing the preforms, curing or hardening the resin in order to form an upwind blade half and downwind blade half, and joining the upwind blade half and the downwind blade half to form a wind turbine blade (Fig. 1-11; pgs. 16-20; pgs. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Sherrill (US 6,298,896).
Re Claim 2, Baek does not disclose the shape of the moulding surface can be varied across the entire moulding surface. However, Sherrill teaches the shape of the moulding surface can be varied across the entire moulding surface (Fig. 1-2). It would be obvious to one of ordinary skill in the art to utilize shape of the moulding surface being varied across the entire moulding surface, as taught by Sherrill, for the purpose of enabling increased possibilities of shape configurations and ultimate flexibility in design.
 Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Torres Martinez (PGPub 2010/0024215).
Re Claim 12-13, Baek does not discloses the moulding surface is provided on two or more bendable sheets, wherein adjacent sheets are hingedly interconnected along their longitudinal edges, and wherein one actuator is provided at a front end of each sheet and one actuator is provided at a rear end of each sheet, the sheets are hingedly interconnected by one or more elastic strips provided in between adjacent sheets. However, Torres Martinez teaches expanding molding surface by attaching bendable sheets (plurality of elements 7 on left side being considered one sheet and right side being another sheet) hingedly interconnected along their longitudinal edges, and wherein one actuator is provided at a front end of each sheet and one actuator is provided at a rear end of each sheet, the sheets are hingedly interconnected by one or more elastic strips 8.1 (Fig. 8, 8A, 9; para. 34-36, 41). It would be obvious to one of ordinary skill in the art to utilize bendable sheets hingedly interconnected along their longitudinal edges by one or more elastic strips, as taught by Torres Martinez, for the purpose of allowing formation of complex blade shapes with increased flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726